Title: To George Washington from William Floyd, 17 June 1790
From: Floyd, William
To: Washington, George



Sir
New York June 17th 1790

Agreable to your Request I wrote for a Machine for gathering Clover Seed, it is now arrived, and is at the Store of Mr David Gelston in front Street, Subject to any orders you may please to give concerning it.
If no opportunity Immediately presents to Send it to Virginia, Mr Winkoop Requests that a Joyner may have it for this Day and tomorrow as a patern to make one by—from Sir your most Obedt and Very humble Servt

Wm Floyd

